Citation Nr: 1746118	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-46 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected unspecified depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1954 to January 1958 and from March 1958 to May 1976.  He was awarded the Korean Service Medal and Vietnam Service Medal among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of the Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

While the Board regrets further delay, remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has been service connected for an unspecified depressive disorder since September 1979.  A temporary 100 percent rating was assigned from September 14, 2012 to October 31, 2012 for hospitalization due to this disability.  The Veteran's 30 percent rating was then continued from November 1, 2012.  The Veteran filed a claim for an increased rating for his depressive disorder in November 2013, asserting that the disability was worse than was contemplated by the rating assigned.  The RO denied the Veteran's claim in March 2014.  

Under VA's duty to assist, it must make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from VA and private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  The March 2014 rating decision notes that VA considered treatment records from the Gainesville, Florida VA Medical Center (VAMC) dated from October 2012 through January 2014.  A Statement of the Case dated August 2016, as well as a separate rating decision for the Veteran's temporary 100 percent rating for hospitalization also dated August 2016, note VAMC treatment records dated through February 2016.  However, review of the Veteran's claims file only appears to include VAMC treatment records dated through August 2002.  

In addition, the record reflects that the Veteran's last VA examination for his increased rating claim was over 5 years ago.  While the examiner noted the Veteran as reporting panic attacks when worrying about something, the Veteran and his spouse have since submitted several lay statements (although somewhat illegible) suggesting a worsening in severity of panic attacks as well as the severity of his anxiety and depressed mood.  While the passage of time alone is not necessarily sufficient to support a new examination, in this case where remand is already required for other development and a significant period of time has passed since the previous examination, the Board finds that a new examination to adequately reveal the current severity of the Veteran's disability is appropriate.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file, to specifically include mental health records from the Gainesville VAMC dated since August 2002.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a VA psychological examination to determine the current severity of his disability.  The examiner is to be provided access to the Veteran's file.  All pertinent findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



